DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 (i.e. directed to the species of FIG. 12) in the reply filed on 04/27/2021 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2 relating to an intraluminal imaging system, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/27/2021.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 11/15/2021.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/24/2019 and 09/16/2019 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 1, 3, 5-9, 11-13, 21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
In regard to claims 1, 3, 5-9, 11-13, and 21, the claims recite “and a second region of the body lumen comprises a second lesion […] a second measurement of the anatomical feature for the second region of the body lumen […] a second lesion score specific to the second lesion based on the imaging data and the second measurement, wherein the first lesion score and the second lesion score are different because the first measurement corresponds to the first region of the body lumen and the second measurement corresponds to the second region of the body lumen; […] the display device configured to display on one or more screens, the first lesion score, the second lesion score, and an image of the body lumen […] the body lumen including the first lesion and the second lesion” (Claim 1); “the second lesion score” (Claims 3, 5-8, 11-13); “and the second lesion” (Claims 5, 8, 12, 21); “and a second region of the body lumen comprises a second lesion […] a second measurement of the anatomical feature for the second region of the body lumen […] a second lesion score specific to the second lesion based on the imaging data and the second measurement, wherein the first lesion score and the second lesion score are different because the first measurement corresponds to the first region of the body lumen and the second measurement corresponds to the second region of the body lumen; displaying on a single screen of the display device in communication with the controller, the first lesion score and the second lesion score […] the image of the body including the first lesion and the second lesion” (Claim 9). However, there is a lack of written description for a second lesion and a second lesion 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of an abstract idea, specifically a mental process, without significantly more. 
In regard to claims 1 and 9, the claim(s) recite “determine(ing): a first lesion score specific to the first lesion based on the imaging data and the first measurement; and a second lesion score specific to the second lesion based on the imaging data and the second measurement, wherein the first lesion score and the second lesion score are different because the first measurement corresponds to the first region of the body lumen and the second measurement corresponds to the second region of the body lumen” (Claims 1 and 9).
Following step 2A of the two-prong analysis, it was determined that this judicial exception is not integrated into a practical application because it merely provides instructions to implement an abstract 
Following step 2B of the two-prong analysis, it was determined that the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it simply involves “a display device in communication with the controller, the display device configured to display, on one or more screens, the first lesion score, the second lesion score, and an image of the body lumen based on the received imaging data, the image of the body lumen including the first lesion and the second lesion” (Claim 1) and “displaying, on a single screen of a display device in communication with the controller, the first lesion score, the second lesion score, and an image of the body lumen based on the received imaging data, the image of the body including the first lesion and the second lesion” (Claim 9) which represent insignificant extra-solution activity.
In regard to claims 2-8, 10-13, and 21, these claims which depend directly or indirectly from claims 1 and 9, respectively, are also rejected due to their dependency. Furthermore, these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these claims merely recite “wherein the first lesion score and the second lesion score are visually correlated to the first lesion and the second lesion on the screen” (Claim 5); “wherein the display of the first lesion score and the second lesion score includes a color corresponding to a severity of the first lesion and the second lesion” (Claim 8), “determining the first lesion score and the second lesion score based on one or more of a measured plaque burden of the body lumen or a lumen area of the body lumen within the area of interest” (Claim 12) which represent steps that can be practically performed within the mind (i.e. as a mental process and/or provide further information about the first and second lesion scores.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson US 20160157802 A1 “Anderson”.
In regard to claims 1 and 9, Anderson teaches “An intraluminal medical imaging system, comprising:” (Claim 1) (“Referring now to FIG. 4, shown therein is a system 150 according to an embodiment of the present disclosure. In that regard, FIG. 4 is a diagrammatic, schematic view of the system 150. As shown, the system 150 includes an instrument 152. In that regard, in some instances instrument 152 is suitable for use as at least one of instruments 130 and 132 discussed above” [0042]. 
“A method of imaging a body lumen of a patient, comprising:” (Claim 9) (“FIG. 9 is a flow diagram of a method 900 for recommending an intervention according to an embodiment of the present disclosure. Method 900 can be implemented by a system described herein, such as system 150 of FIG. 4. […] At step 902, the method 900 includes obtaining image data from an image of a vessel system” [0087]. Since the method 900 can be implemented by the system 150 and includes a step of obtaining an image of a vessel system, under broadest reasonable interpretation, the method 900 represents a method of imaging a body lumen of a patient.);
a controller in communication with an intraluminal imaging device positioned within a body lumen of a patient, the controller configured to:” (Claim 1) (“The interface 170 is communicatively coupled to a computing device 172 via a connection 174. Computing device 172 is generally representative of any device suitable for performing the processing and analysis techniques discussed within the present disclosure. In some embodiments, the computing device 172 includes a processor, random access memory, and a storage medium” [0043]. Since the computing device 172 can include a processor that is capable of performing processing and analysis techniques, under broadest reasonable interpretation, the computing device 172 constitutes a controller. Furthermore, in regard to the controller being in communication with an intraluminal imaging device positioned within a body lumen of a patient, Anderson discloses “For example, as described herein the computing device 172 may communicate through the interface 170 to collect physiological measurements from instruments, such as instruments 130 and 132, positioned within a patient’s vasculature” [0044]. As established previously the instrument 152 (i.e. instrument 130 or 132) constitutes an intraluminal imaging device. Therefore, the controller can be in communication with an intraluminal imaging device positioned within a body lumen of a patient (i.e. the patient’s vasculature).); 
“receive, from the intraluminal imaging device, imaging data associated with the body lumen, wherein a first region of the body lumen comprises a first lesion and a second region of the body lumen comprises a second lesion” (Claim 1) and “receiving, with a controller, imaging data associated with a body lumen from an intraluminal imaging device positioned within the body lumen, wherein a first region of the body lumen comprises a first lesion and a second region of the body lumen comprises a second lesion” (Claim 9) (“For example, as described herein the computing device 172 (i.e. processor) may communicate through the interface 170 to collect physiological measurements from instruments, such as instruments 130 and 132, positioned within a patient’s vasculature” [0044]. As established previously, the instrument 130 is capable of obtaining diagnostic information in the form of images (i.e. 
Additionally, in regard to a first region of the body lumen comprising a first lesion and a second region of the body lumen comprising a second lesion, Anderson discloses “The system of claim 13, wherein the processing unit is further configured to: identify one or more vessels with the vessel system from the image data of the vessel system; identify one or more lesions within the vessel system; and extract, from the image of the vessel system, physiology information” [Claim 16] and “The method of claim 1, wherein determining whether to perform the first surgical procedure of the second surgical procedure comprises: interpreting, by a processing unit, the image data of the vessel system; identifying one of more lesions within the vessel system; and extracting, from the image data of the vessel system, physiology information” [Claim 4]. Therefore, in order for the system and method to be able to identify one or more lesions, the controller (i.e. processing unit) had to have been configured to receive, from the intraluminal imaging device, imaging data wherein a first region of the body lumen comprises a first lesion and a second region of the body lumen comprises a second lesion (i.e. the one or more lesions). Furthermore, Anderson discloses “FIG. 8A includes stylized images 840 and 860 of the right coronary artery and of the left coronary artery, respectively. FIG. 8A further includes an index 820 for assessing 
“provide a first measurement of an anatomical feature for the first region of the body lumen and a second measurement of the anatomical feature for the second region of the body lumen based on the received imaging data” (Claim 1) and “providing, with the controller, a first measurement of an anatomical feature for the first region of the body lumen and a second measurement of the anatomical feature for the second region of the body lumen based on the received imaging data” (Claim 9) (“In some embodiments, the labels 814 and 816 are included automatically by the system 150 upon performing an image-recognition process on the angiogram information such as that depicted in the user interface 500 of FIG. 5. The angiogram information may include, information characterizing or describing features of the vessel system such as the contours, location, branches, or other features of the vessel(s) to automatically identify individual vessels within the patient’s vasculature” [0076]. According to the instant application, “The features may include anatomical features such a tissue boundaries, lesions, bifurcations, etc. as well as manmade features such as stents” [0072]. Since the system 150 can perform image-recognition and the user interface 500 can obtain angiogram information that includes the contours, location, branches (i.e. bifurcations) or other features of the vessels automatically, under broadest reasonable interpretation, the controller had to have been configured to provide a measurement of an anatomical feature of the body lumen based on the received imaging data. 
“determine a first lesion score specific to the first lesion based on the imaging data and the first measurement; and a second lesion score specific to the second lesion, based on the imaging data and the second measurement, wherein the first lesion score and the second lesion score are different because the first measurement corresponds to the first region of the body lumen and the second measurement corresponds to the second region of the body lumen” (Claim 1) and “determining: a first lesion score specific to the first lesion based on the imaging data and the first measurement; and a second lesion score specific to the second lesion based on the imaging data and the second measurement, wherein the first lesion score and the second lesion score are different because the first measurement corresponds to the first region of the body lumen and the second measurement corresponds to the second region of the body lumen” (Claim 9) (“Area 832 of FIG. 8A indicates parts of the vessel with low severity (e.g., areas with a relatively high FFR value. Area 834 indicates parts of the vessel with greater severity compared to areas 832 (e.g., areas with a moderately high FFR value). Area 836 indicates parts of the vessel with a moderate severity (e.g., areas with a moderately low FFR value). Area 838 indicates parts of the vessel with a high severity (e.g., areas with a low FFR value)” [0072] and “FIG. 8A includes visualizations for providing diagnostic information […] In that regard, value indicators 804 can be disposed adjacent to markers 802 to indicate the location within the patient’s vasculature to which the measurement corresponds […] In some embodiments, the value indicators 804 include only the value of the physiological measurement (e.g., “0.96”), while other embodiments, the value indicators 804 include the value and type of physiological measurement (e.g., “0.95 FFR”)” [0075]. As shown in FIG. 8A, these FFR values can be displayed by the value indicators 804 to show the severity of the lesion within both 
“a display device in communication with the controller, the display device configured to display, on one or more screens, the first lesion score, the second lesion score and an image of the body lumen based on received imaging data, the image of the body lumen including the first lesion and the second lesion” (Claim 1) and “displaying, on a single screen of a display device in communication with the controller, the first lesion score, the second lesion score, and an image of the body lumen based on the received imaging data, the image of the body including the first lesion and the second lesion” (Claim 9) (Anderson discloses in FIG. 3 that display 182 is connected to the computing device 172 (i.e. the controller). Furthermore, in regard to the display device being configured to display on one or more screens, the first lesion score, the second lesion score, and an image of the body lumen, Anderson discloses “FIG. 8A can be displayed on a display 182 of system 150 for assessing a patient’s vasculature. That is, one or more components (e.g. a processor and/or processing circuit) of the system can render information, including angiogram data and physiologic measurements to provide display data to cause the display of the images shown in FIG. 8A” [0068]. Furthermore, Anderson discloses “FIG. 8A includes 
In regard to the image of the body lumen including the first lesion and the second lesion, Anderson discloses “Referring now to FIG. 8A, shown therein is an annotated depiction of stylized images of a vessel according to embodiments. […] FIG. 8A further includes an index 820 for assessing the severity of one or more lesions and/or stenoses according to an embodiment of the present disclosure” [0068]. Since an index of the severity of one or more lesions can be displayed, under broadest reasonable interpretation, the image of the body lumen had to have included the area of interest corresponding to the first lesion (i.e. corresponding to the FFR 0.78) and the second lesion (i.e. corresponding to FFR 0.72) as shown in FIG. 8A.).
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Anderson teaches “wherein the controller is further configured to receive radiographic image data and pressure data of the body lumen” (“In some embodiments, the diagnostic information can include angiographic images and/or other two-dimensional or three-
In regard to the controller being further configured to receive pressure data of the body lumen, Anderson discloses “The system 150 also includes an instrument 175. […] In the illustrated embodiment, the instrument 175 includes a pressure sensor configured to monitor pressure within a lumen in which the instrument 175 is positioned. The instrument 175 is in communication with an interface 176 via connection 177. […] The interface 176 is communicatively coupled to the computing device 172 via a connection 178” [0046]. Since the instrument 175 includes a pressure sensor that is capable of monitoring the pressure within a lumen and the instrument 175 is in communication with an interface 176 and the computing device 172, under broadest reasonable interpretation, the controller (i.e. computing device 172) is capable of receiving pressure data of the body lumen from the instrument 175. Furthermore, Anderson discloses “Diagnostic information within a vasculature of interest can be obtained using one or more of instruments 130, 132, 152, and 175. […] The diagnostic information can include pressure-related values, flow-related values, etc. Pressure-related values can include Pd/Pa (e.g., a ratio of the pressure distal to a lesion to the pressure proximal to the lesion), FFR (e.g. a ratio of the pressure distal to a lesion to the pressure proximal to the lesion under hyperemia), iFR (e.g., a ratio of the pressure distal to a lesion to the pressure proximal determined across the wave-free period without hyperemia), etc.” [0049]. Therefore, the diagnostic information such as pressure-related values (i.e. 
In regard to claims 3 and 11, due to their dependence on claims 2 and 10, these claims inherit the references disclosed therein. That being said, Anderson teaches “wherein the first lesion score and the second lesion score are further based on the received radiographic image data and pressure data” (Claim 3) and “further comprising determining the first lesion score and second lesion score based on received radiographic image data and pressure data” (Claim 11) (“Area 832 of FIG. 8A indicates parts of the vessel with low severity (e.g., areas with a relatively high FFR value. Area 834 indicates parts of the vessel with greater severity compared to areas 832 (e.g., areas with a moderately high FFR value). Area 836 indicates parts of the vessel with a moderate severity (e.g., areas with a moderately low FFR value). Area 838 indicates parts of the vessel with a high severity (e.g., areas with a low FFR value)” [0072] and “FIG. 8A includes visualizations for providing diagnostic information […] In that regard, value indicators 804 can be disposed adjacent to markers 802 to indicate the location within the patient’s vasculature to which the measurement corresponds […] In some embodiments, the value indicators 804 include only the value of the physiological measurement (e.g., “0.96”), while other embodiments, the value indicators 804 include the value and type of physiological measurement (e.g., “0.95 FFR”)” [0075]. As shown in FIG. 8A, these FFR values can be displayed by the value indicators 804 to show the severity of the lesion within both the image of the right coronary artery 840 (i.e. associated with the first region) and the left coronary artery 860 (i.e. associated with the second region). Therefore, since the areas of the vessels can be highlighted according to FFR values and those FFR values can be displayed as value indicators 804 of the physiological measurement, under broadest reasonable interpretation, the FFR value 0.78 in the right coronary artery 840, and constitutes a first lesion score specific to the first lesion based on the imaging data and the first measurement and the FFR value 0.72 constitutes a second lesion score specific to the second lesion based on the imaging data and the second measurement.

In regard to claim 4, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, Anderson teaches “wherein the image of the body lumen is a radiographic image based on the received radiographic image data” (“In some embodiments, the diagnostic information can include angiographic images and/or other two-dimensional or three-
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Anderson teaches “wherein the first lesion score and the second lesion score are visually correlated to the first lesion and the second lesion on the screen” (“In that regard, the coloring and/or other visually distinguishing aspect of the physiology values (e.g., pressure differential measurements) depicted in FIG. 8 are configured based on the threshold value. The severity key or index 820 shows the colors 822 and their corresponding physiological values 824. For example, a first color (e.g., green, medium grey, or otherwise) is utilized to represent values well above the threshold value […] a second color (e.g., yellow, white, or otherwise) is utilized to represent values near but above the threshold value […] a third color (e.g., orange, light grey, or otherwise) is utilized to represent values 
 According to the instant application, “Lesion scores may be correlated to visual cues such as color schemes (as shown in the highlighted region 904 in FIG. 8), such as red is severe and green is not severe. Other numbering systems, color schemes, and visual cues are also contemplated to represent the lesion score” [0062]. In this case, since the severity of lesion can be expressed in different colors or 
In regard to claims 6 and 12, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Anderson teaches “wherein the controller is configured to identify an area of interest within the body lumen including the first lesion and the second lesion based on the received imaging data” (Claim 6) and “further comprising: identifying, with the controller, an area of interest within the body lumen including the first lesion and the second lesion based on the received imaging data” (Claim 12) (“One aspect of the present disclosure includes processing the super-imposed physiologic data to isolate “regions of interest” where severity of physiologic data changed substantially for the purpose of determining how/where to intervene [0026]. The “regions of interest”, in this case, constitute an area of interest. In order to perform the processing of the physiologic data to isolate the regions of interest, the controller (i.e. processor) had to have been configured to identify an area of interest within the body lumen. Furthermore, in regard to the area of interest within the body lumen including the first lesion and the second lesion based on the received imaging data, Anderson discloses “Using IVUS data or other suitable data, the system 150 may perform image-processing and image-recognition to classify lesions occurring in each of the segments of interest” [0066]. In order to classify a lesion in the segments of interest, lesions had to have been identified within the area of interest. Furthermore, as shown in FIG. 8A, these FFR values can be displayed by the value indicators 804 to show the severity of the lesion within both the image of the right coronary artery 840 (i.e. associated with the first region) and the left coronary artery 860 (i.e. associated with the second region). Therefore, since the areas of the vessels can be highlighted according to FFR values and those FFR values can be displayed as value indicators 804 of the physiological measurement, under broadest reasonable interpretation, the FFR value 0.78 in the right coronary artery 840, and constitutes a first lesion score 
“wherein the first lesion score and the second lesion score are based on one or more of a plaque burden of the body lumen or a lumen area of the body lumen within the area of interest” (Claim 6) and “determining the first lesion score and the second lesion score on one or more of a measured plaque burden of the body or a lumen area of the body lumen within the area of interest” (Claim 12) (“As shown in FIG. 2, stenosis 108 includes plaque buildup 114 that narrows the lumen 106 of the vessel 100. […] As shown, the plaque buildup 114 decreases the available space for fluid to flow through the lumen 106. In particular, the cross-sectional area of the lumen 106 is decreased by the plaque buildup 114” [0032]. In this case, the plaque buildup 114 represents the plaque burden of the body lumen. Additionally, the plaque buildup 114 causes the cross-sectional area of the lumen (i.e. the lumen area of the body lumen) to decrease. A stenosis by definition is a narrowing of a vessel. Furthermore, Anderson discloses “FIG. 8A further includes an index 820 for assessing the severity of one of more lesions and/or stenoses according to an embodiment of the present disclosure” [0068]. The severity of the lesion and/or stenoses corresponds to the plaque buildup within the body lumen. Since the stenosis 108 results from plaque buildup 114 which causes the cross-sectional area (i.e. the lumen area) of the vessel to decrease, under broadest reasonable interpretation, the first and second lesion scores (i.e. FRR 0.78 and FRR 0.72) are based on one or more of a plaque burden of the body lumen or a lumen area of the body lumen within the area of interest.).
In regard to claims 7 and 13, due to their dependence on claims 1 and 9, respectively, these claims inherit the references disclosed therein. That being said, Anderson teaches “wherein the imaging device comprises an intravascular ultrasound (IVUS) imaging device” (Claim 7) (“Instrument 130 is configured to obtain diagnostic information about the vessel 100. In that regard the instrument 130 includes one or more sensors, transducers, and/or other monitoring elements configured to obtain the diagnostic information about the vessel. The diagnostic information includes one or more of pressure, flow (velocity), images (including images obtained using ultrasound (e.g., IVUS), OCT, and or other imaging techniques), temperature, and/or combinations thereof” [0034]. Since the instrument 130 can be configured to obtain images using IVUS (i.e. intraluminal ultrasound), under broadest reasonable interpretation, the instrument 130 represents an imaging device that comprises an intraluminal ultrasound imaging device. Furthermore, Anderson discloses “Using IVUS data or other suitable data, the system 150 may perform image-processing and image-recognition to classify lesions occurring in each of the segments of interest” [0066]. In order to utilize IVUS data to classify lesions occurring in the segments of interest, the system had to have included an intravascular ultrasound (IVUS) imaging device.); 
“wherein the first lesion score and the second lesion score are is based on measurements received from a pressure-sensing guide wire and the intraluminal IVUS imaging data” (Claim 7) “further comprising determining the first lesion score and the second lesion score based on data received from a pressure-sensing guide wire and an intravascular ultrasound (IVUS) imaging device” (Claim 13) (In regard to a pressure-sensing guide wire, Anderson discloses “The instrument 130 includes at least one element configured to monitor pressure within the vessel 100. The pressure monitoring element can take the form of a piezo-resistive pressure sensor, a piezo-electric pressure sensor, a capacitive pressure sensor, an electromagnetic pressure sensor […] Examples of commercially available guide wire products that include suitable pressure monitoring elements include without limitation, the Verrata.RTM. pressure guide wire […]” [0035]. Since the instrument 130 can include a commercially available guide wire product that includes pressure monitoring elements, under broadest reasonable interpretation, the 
In regard to the first lesion score and the second lesion score being based on measurements received from a pressure-sensing guide wire and the intraluminal IVUS imaging data, Anderson discloses “FFR provides an index of stenosis severity that allows determination as to whether the blockage limits blood flow within the vessel to an extent that treatment is required” [0003] and “In that regard, the overlay 662 can include a numerical vale of a calculated pressure ratio (iFR, FFR, etc.) at the selected time. Therefore, the FFR value represents a pressure ratio which is derived based on measurements received from a pressure-sensing guide wire and the intraluminal IVUS imaging data. As established previously, the FFR value 0.78 in the right coronary artery 840, and constitutes a first lesion score specific to the first lesion based on the imaging data and the first measurement and the FFR value 0.72 constitutes a second lesion score specific to the second lesion based on the imaging data and the second measurement. Since the functional disease quantification score is calculated by modifying the image-based disease quantification score with the co-registered physiologic measurements (i.e. pressure measurements), under broadest reasonable interpretation, the first and second lesion scores are based on measurements received from a pressure-sensing guide wire (i.e. instrument 130) and the intraluminal IVUS imaging data.).
In regard to claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Anderson teaches “wherein the display of the first lesion score and the second lesion score includes a color corresponding to a severity of the first lesion and the second lesion” (“FIG. 8A further includes an index 820 for assessing the severity of one or more lesions and/or stenoses according to an embodiment of the present disclosure” [0068]. Therefore, the index 820 can be used to visually express the severity of the lesion. Furthermore, Anderson discloses “In that regard, the coloring and/or other visually distinguishing aspect of the physiology values (e.g., pressure 
In regard to claim 10, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, Anderson teaches “further comprising receiving pressure data of the body lumen” (“The system 150 also includes an instrument 175. […] In the illustrated embodiment, the instrument 175 includes a pressure sensor configured to monitor pressure within a lumen in which the instrument 175 is positioned. The instrument 175 is in communication with an interface 176 via connection 177. […] The interface 176 is communicatively coupled to the computing device 172 via a connection 178” [0046]. Since the instrument 175 includes a pressure sensor that is capable of monitoring the pressure within a lumen and the instrument 175 is in communication with an interface 176 and the computing device 172, under broadest reasonable interpretation, the controller (i.e. computing device 172) is capable of receiving pressure data of the body lumen from the instrument 175. Furthermore, Anderson discloses “Diagnostic information within a vasculature of interest can be 
“wherein the imaging data is radiographic image data” (“In some embodiments, the diagnostic information can include angiographic images and/or other two-dimensional or three-dimensional depictions of a patient’s vasculature. […] For example, angiographic images of the patient’s vasculature and/or associated models may be stored in a data center and accessed by the computing device 172 for use during a procedure” [0050]. As stated in the instant application, “The image 902 may be a radiographic image, such as an angiographic image” [0058]. Therefore, angiographic images are a type of radiographic image. In this case, since the computing device 172 (i.e. the controller) can access angiographic (i.e. radiographic) images of a patient’s vasculature for use during a procedure, under broadest reasonable interpretation, the controller had to have been further configured to receive radiographic (i.e. angiographic) image data of the body lumen (i.e. the patient’s vasculature).).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson US 20160157802 A1 “Anderson” as applied to claims 1-13 above, and further in view of Davies US 20140207008 A1 “Davies”.
In regard to claim 21, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Anderson teaches “wherein the body lumen comprises a single blood vessel” (“While the vessel 100 is illustrated in FIGS. 1 and 2 as having a single stenosis 108 and the description of the embodiments below is primarily made in the context of a single stenosis, it is nevertheless understood that the devices, systems, and methods described herein have similar application for a vessel having multiple stenosis regions” [0032]. Therefore, the method and system shown in FIGS. 1 and 2 can be applied to a body lumen comprising a single blood vessel.).
Anderson does not explicitly teach “and wherein the first lesion and the second lesion are spaced from one another along the single length”.
Davies teaches “and wherein the first lesion and the second lesion are spaced from one another along the single length” (“In that regard, FIG. 10 is a cross-sectional side view of a vessel having two lesions or two stenosis according to an embodiment of the present disclosure” [0063] and “The vessel 250 also includes a stenosis 258 having an upper portion 260 and a lower portion 262” [0064] and “The vessel 250 also includes a stenosis 268 having an upper portion 270 and a lower portion 272” [0065] and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the intraluminal medical imaging system of Anderson so as to include the first and second lesion being spaced from one another along the single length as disclosed in Davies in order to allow the system to obtain pressure measurements from a singular vessel containing two lesions [Davies: 0067]. By performing pressure measurements at multiple locations within a single vessel, the plaque buildup affecting the flow of blood through the vessel can be characterized. Combining the prior art elements according to known techniques would yield the predictable result of allowing multiple lesions within a single vessel to be characterized.  
Response to Arguments
Applicant’s arguments, see Remarks page 11-13, filed 08/23/2021, with respect to the rejection(s) of claim(s) 1-13 under 35 U.S.C. 102(a)(2) have been fully considered, however the examiner does not find them persuasive. The examiner respectfully asserts that the primary reference of Anderson teaches that the controller is configured to “receive, from the intraluminal imaging device, imaging data associated with the body lumen with a plurality of lesions” [Claim 16] and to “determine a lesion score specific to an individual lesion of the plurality of lesions” [0074, 0077].
Specifically, in regard to the controller being configured to receive, from the intraluminal imaging device, imaging data associated with the body lumen with a plurality of lesions, Anderson discloses “The system of claim 13, wherein the processing unit is further configured to: identify one or more vessels with the vessel system from the image data of the vessel system; identify one or more lesions within the vessel system; and extract, from the image of the vessel system, physiology 
In regard to the controller being configured to determine a lesion score specific to an individual lesion of the plurality of lesions, Anderson discloses (“For example, as described herein the computing device 172 (i.e. processor) may communicate through the interface 170 to collect physiological measurements from instruments, such as instruments 130 and 132, positioned within a patient’s vasculature” [0044]. As established previously, the instrument 130 is capable of obtaining diagnostic information in the form of images (i.e. including images obtained using ultrasound (e.g. IVUS), OCT, and/or other imaging techniques). Since the computing device 172 is capable of collecting physiological measurements from instruments and the instrument 130 is capable of obtaining diagnostic images from within the patient’s vasculature, under broadest reasonable interpretation, the controller (i.e. computing device 172) performs the step of receiving imaging data associated with the body lumen from the intraluminal imaging device (i.e. instrument 130, 132 or 152). Furthermore, Anderson discloses “At step 902, the method 900 includes obtaining image data from an image of a vessel system” [0087]. In order to obtain this image data from the vessel system an intraluminal imaging device (i.e. instrument 130) had to have been positioned within the body lumen. Thus, the method involves receiving imaging data associated with the body lumen from an intraluminal imaging device positioned within the body lumen.
Therefore, the examiner respectfully maintains the rejection of claims 1-13 under 35 U.S.C. 102(a)(2) for the reasons stated in the Response to Arguments section and the 35 U.S.C. 102(a)(2) section above.
In regard to claim 21, the examiner respectfully refers the applicant to the 35 U.S.C. 103 section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schmitt et al. US 20150297373 A1 “Schmitt” 
Schmitt is pertinent to the applicant’s disclosure because it involves “Using the recorded images as a guide, a cardiologist typically employs a multi-step process to extract the information needed to choose the appropriate size and length of a stent for treating a lesion such as a stenosis caused by plaque” [0037].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793